Exhibit 10.1
RESTRICTED STOCK AWARD AGREEMENT UNDER THE
NATIONAL AMERICAN UNIVERSITY HOLDINGS, INC.
2009 STOCK OPTION AND COMPENSATION PLAN

         
Name of Grantee:                     
       
 
       
Restricted Stock:                      Shares
  Grant Date:                     
 
       
Fair Market Value on the Date of Grant (Per Share): $____/share
       

This Restricted Stock Award Agreement (this “Agreement”) is made as of the Grant
Date by and between National American University Holdings, Inc., a Delaware
Corporation (the “Company”), and the Grantee.
The Restricted Stock grant represents a transfer of shares of common stock of
the Company, $0.0001 par value, subject to the restrictions, terms and
conditions set forth in this Agreement and in the National American University
Holdings, Inc. 2009 Stock Option and Compensation Plan (the “Plan”). In the
event of any conflict between the terms of this Agreement and the Plan, the
terms of the Plan shall govern. Capitalized terms used but not defined shall
have the meaning ascribed thereto in the Plan.
1. Restricted Stock Award. The Company hereby grants to the Grantee the
Restricted Stock, consisting of the number of shares of common stock of the
Company, $0.0001 par value, set forth above (the “Shares”). The Shares have
certain restrictions with respect to ownership and transferability, as set forth
in this Agreement.
2. Restrictions. The Grantee shall be prohibited from selling, assigning,
transferring, pledging, encumbering or otherwise disposing of the Shares, except
by will or the laws of descent and distribution, and the Shares shall be subject
to forfeiture unless and until the Shares vest as provided in Section 3 (the
“Restrictions”).
3. Performance Targets. For the fiscal year ending May 31, 2010, if the Company
experiences a FY2010 System Profit of 15% or more and the Grantee is employed
with the Company as of May 31, 2010, the Restrictions on all of the Shares shall
lapse and the Shares will no longer be subject to the Restrictions. If the
Company does not achieve such performance target, all unvested Shares shall be
automatically and immediately forfeited. For purposes of calculating the FY2010
System Profit, the 15% system profit margin is based on the profit of the
Company’s University Division, net of corporate overhead, 401(k) matching
expense, interest income, interest expense, and business expansion and
development expenses, as determined by the Compensation Committee in its sole
discretion.
4. Tax Gross-Up. At such time as Grantee vests in the Restricted Stock, the
Company will pay Grantee a cash bonus sufficient to pay any federal or state
income or employment taxes associated with the vesting of the Restricted Stock.
5. Termination Upon Death or Disability. If the Grantee terminates employment as
a result of death or disability during a fiscal year, the employment requirement
for the fiscal year in which employment is terminated as a result of death or
disability shall be deemed to be satisfied. If the performance target is
otherwise met for that fiscal year, the Grantee will vest in the Shares for such
fiscal year as otherwise provided in this Agreement. For purposes of this
Agreement, termination as a result of disability shall mean a termination as a
result of the Grantee being unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment expected
to result in death or that is expected to last for a continuous period of not
less than 12 months.
6. Other Termination. If either the Grantee or the Company terminates the
employment relationship between the Grantee and the Company for any reason other
than for death or disability, regardless of whether such termination is with or
without cause or good reason, all unvested Shares shall be forfeited effective
immediately upon such termination.
7. Withholding Taxes. The Grantee is responsible to promptly pay any Social
Security, Medicare, federal, state, and local taxes due, including, but not
limited to, those due as a result of the vesting of Shares under this Agreement.

 



--------------------------------------------------------------------------------



 



The Company and its subsidiaries are authorized to deduct from any payment to
the Grantee any such taxes required to be withheld.
8. Beneficiary Designation. The Plan permits the Grantee to designate a
beneficiary to receive payments that may be due in the event of death. Any
beneficiary may be named and the Grantee may change his beneficiaries at any
time by submitting a written designation form to the Company.
9. No Employment Contract. Nothing contained in the Plan or this Agreement
creates any right to Grantee’s continued employment or otherwise affects
Grantee’s status as an employee at will. Grantee hereby acknowledges that the
Company and Grantee each have the right to terminate Grantee’s employment at any
time for any reason or for no reason at all, subject only to the terms of any
written Employment Agreement between Grantee and the Company or its
subsidiaries.
10. Status of Participant. Upon issuance of the Shares, the Grantee will be
recorded as a registered stockholder of the Company with respect to the Shares.
The Company will promptly provide to the Grantee written confirmation of such
issuance and recordation. Upon issuance of the Shares, the Grantee will have all
rights of a holder of common stock of the Company, including, without
limitation, voting rights. Rights to dividends and distributions in respect of
the Shares shall be credited on the Company’s books and records and accrued in
favor of the Grantee, but shall not be paid unless and until the Restriction is
removed. Any dividends and distributions accrued under this Section 10 shall be
paid within 10 days after the Restriction is removed.
11. Transferability. Grantee shall not sell, transfer, assign or otherwise
dispose of any Shares while such Shares are subject to the Restrictions.
Notwithstanding anything else in this Agreement to the contrary, such
Restrictions shall not apply to any transfer or gift during lifetime or death of
the Grantee to a Permitted Transferee provided that: (a) Grantee informs the
Company of such transfer prior to effecting it; and (b) the transferee or donee
shall furnish the Company with a written agreement to be bound by and comply
with all provisions of this Agreement. For purposes of this Agreement,
“Permitted Transferee” means any trust if the trust is revocable by the Grantee
and if the Grantee is the primary beneficiary of that trust during his or her
lifetime.
12. Book Entry Registration of the Shares. The Company will issue the Shares by
registering the Shares in book entry form in the Grantee’s name and the
applicable restrictions will be noted in the Company’s records and book entry
system. No certificate(s) representing the Shares will be issued unless and
until the Restrictions have been removed. Subject to provision by the Grantee of
any documentation reasonably requested by the Company, upon written request by
Grantee, the Company will provide such documentation as is reasonably necessary
to (a) remove any restrictions under this Agreement with respect to the Shares,
or (b) otherwise facilitate a lawful transfer of the Shares pursuant to the
terms and conditions of this Agreement.
13. Restrictive Legends. The restrictions noted in the Company’s records and any
certificate or certificates representing the Shares shall bear the following
legend in substantially the following form (as well as any other legends
required by applicable state and federal corporate securities laws) as
reasonably deemed appropriate by the Company:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF A
RESTRICTED STOCK AWARD AGREEMENT AND MAY ONLY BE TRANSFERRED IN COMPLIANCE
THEREWITH.
14. Section 83(b) Election. The Grantee hereby acknowledges that he may file an
election pursuant to Section 83(b) of the Code to be taxed currently on the Fair
Market Value of the Shares of Restricted Stock (less any purchase price paid for
the Shares), provided that such election must be filed with the Internal Revenue
Service no later than thirty (30) days after the grant of such Restricted Stock.
The Grantee will seek the advice of her own tax advisors as to the advisability
of making such a Section 83(b) election, the potential consequences of making
such an election, the requirements for making such an election, and the other
tax consequences of the Restricted Stock award under federal, state, and any
other laws that may be applicable. The Company and its affiliates and agents
have not and are not providing any tax advice to the Grantee.

 



--------------------------------------------------------------------------------



 



15. Notices. Notices required hereunder shall be given in person or by
registered mail to the address of the Grantee shown on the records of the
Company, and to the Company at its respective principal executive offices.
16. Acknowledgment. Grantee’s receipt of this Agreement constitutes Grantee’s
agreement to be bound by the terms and conditions of this Agreement and the
Plan. Grantee’s signature is not required in order to make this Agreement
effective.

              NATIONAL AMERICAN UNIVERSITY HOLDINGS, INC.
 
       
 
  By:    
 
       
 
       
 
  Its    
 
       

 